On September 8, 1987, plaintiff Celestino Hernandez allegedly sustained personal injuries while working on a construe*309tion project located at 220 West 49th Street. In February 1988, plaintiff and his wife, who are Bronx County residents, commenced this action in Bronx County to recover monetary damages from defendant owners, operators and renovators of the subject premises. Defendant Taggart Associates thereafter successfully moved for a change of venue to New York County on the ground that the cause of action arose in New York County.
Upon a review of the record we conclude that venue was initially properly laid in Bronx County. (See, Torriero v Austin Truck Rental, 143 AD2d 595 [1st Dept 1988].) We also note that defendant-respondent has conceded that the Bronx County venue was proper and it does not contest the relief requested by plaintiffs-appellants. Concur—Sullivan, J. R, Carro, Rosenberger, Kassal and Ellerin, JJ.